DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DENNIS COX,
                               Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3843

                              [April 30, 2020]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey, Judge;
L.T. Case No. 05017017CFB.

  Dennis Cox, Graceville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.